Case: 1:17-cv-00643-SJD-KLL Doc #: 107 Filed: 02/02/21 Page: 1 of 2 PAGEID #: 5802

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

CIVIL DIVISION

BRENT A. ADKINS,

Plaintiff,

vs. : Case No. 1:17-CV-00643-SJD

MARATHON PETROLEUM Judge Susan J. Dlott
COMPANY, LP, : Magistrate Judge Karen L. Litkovitz

Defendant.

ORDER

For good cause shown, the Court finds that except for the limited deposition of Defendant
Marathon Petroleum Company, LP’s corporate representative, fact discovery is complete. Plaintiff
needs to complete expert depositions only, and then both parties anticipate filing dispositive
motions and motions in limine to strike expert testimony pursuant to Daubert v. Merrell Dow
Pharmaceuticals, Inc., 309.ULS,_579 (1993).

Marathon’s expert witnesses shall be deposed before February 26, 2021 to the extent
Plaintiff has an interest in taking these depositions.

Dispositive motions, including motions in limine to strike expert testimony pursuant to
Daubert, must be filed on or before the following dates:

e May 3, 2021 — Motions Duc

e June 14, 2021 —- Memoranda in Opposition Due; and

e July 12, 2021 - Reply Briefs Due.

The parties must comply with all requirements for filing motions stated in the Court’s Standing
Order on Civil Procedures.

The Court will sect dates for the final pretrial conference and trial at a later time.
Case: 1:17-cv-00643-SJD-KLL Doc #: 107 Filed: 02/02/21 Page: 2 of 2 PAGEID #: 5803

IT IS SO ORDERED.

Dated this 2 ny ot Pahang 202 /.

BY THE COURT:

   

Susan J. Dlott
United States District Judge

O105786.0643309 4821-4118-6005v1
